             Case: 3:21-cv-00537-wmc Document #: 1 Filed: 08/23/21 Page 1 of 2


                                                                                         DOC HO
                                                                                      R’"C'D/FILEO
    August 17, 2021
                                                                                 202! AUG 23 P!1!2: 12
                                                                                    peter
                                                                                 CLERK US nisi CCH’IM
                                                                                      WDOF PU
    Patricia A. Downs

             V

    City of La Crosse et al.



    List of facts related to this cause of action:
                                                                       21 cv 537 Kc

        1.   Date of incident August 19, 2019
        2.   Timeof incident, 11:20 am
        3.    Place of incident Theatre Rd. in Onalaska, Wisconsin
        4.    A red Ford van driven by officer Hughes nearly hit and killed me while I was walking on a public
              side walk in front of the Dahl Ford Dealership.            (
        5. I tried to contact the driver to see if she was ok.
V       6.->“ I was still walking towards the van when suddenly a man I recognized as Matt Mellote exited a
              vehicle (full black ford with windows also tinted black).
        7. I recognized both the vehicle and the person as La Crosse policeman and La Crosse police
              vehicle.
        8. When Sgt. Mellotte did not ask if I was ok or tell me he called for police to speak with the van
              driver I Immediately I knew nothing was incidental
        9. I walked to the driver's door area and called into the open window that I wanted to talk to her
              (officer Hughes) but she ignored me and backed out of the spot and made her way to the
                                                                         I
              driveway to leave the property.
        10. Officer Hughes had to wait for traffic to clear and I was able to get the license information: PPU-
              309
        11. I tried to reach Tim Rabat (the Mayor at that time) once I got to my home but just got an
            answering machine.
        12. I did not further report what happened until the next week when l called the Onalaska Police
            Department and connected by telephone with a patrolman that took my information
        13. Sometime after Labor Day the Onalaska P.D. contacted me and said they didn't see anything in
            the video from Dahl Ford. I was never offered to see the video and they would eventually close
            their part of investigating.
        14. I continued to call the Mayor and he continued to tel! me Rob Abraham told him that a few
             other police departments have a similar vehicle and I kept saying yea maybe but the La Crosse
             Police Department Sgt. Would not be getting out of any police vehicle except for a La Crosse PD
             one.                                                     i
        15. The purpose of my complaint is NOT money!
   Case: 3:21-cv-00537-wmc Document #: 1 Filed: 08/23/21 Page 2 of 2




16. The purpose of my complaint is to expose what these individuals did, what these individuals
    tried to cover up. It's about how I was lied to by people that put on a badge and carry a gun in
    their everyday work life.
17. It's about desecrating the value and principles of an organization that citizens should trust and
    respect.
18. There is nothing in my past or present life that would cause the people listed as defendants to
    try to end my life like they did on August 19, 2021
19. The red Ford van listed weight is 1.97 ton
20. This is not the first attack by members of the La Crosse Police Department against me. In April
    of 20141 was taken to the hospital by ambulance after being smashed into a cinder block wall.
21. While I lay unconscious on the frozen pavement a La Crosse Police Department representative
    pulled my right front tooth out of my head. This action woke me in time to see the female
    officer's hand arc down to her side.
22. In that action she dropped my tooth from the tool she used to pull it out.
23. It landed in the hollow of my throat and l put it into my pants pocket.
24. At the hospital another La Crosse Police officer asked me for my tooth! I told him it was mine
    and don't worry about it.
25. The male La Crosse officer at the hospital is one I'm familiar to and when he came upon the
    "incident" where my tooth was removed by a female La Crosse Police Department member,
    (whom I believe is also Officer Hughes) his remark was this, "that's right-no favorites".
26. I was 61 years old on the night my tooth was pulled and I was 66 years old the day I was nearly
    killed by officer Hughes driving a red van into me.
27. This is NOT about getting cash or a nest egg or any thing like that! It's about exposing the dirty
    underbelly of the actions of our local police department. Citizens, especially children and seniors
    are supposed to be protected by our fire and police not recoil in fear of them.
